196 N.W.2d 287 (1972)
STATE of Minnesota, Respondent,
v.
Dwight Wickwire KELSEY, Appellant.
No. 43217.
Supreme Court of Minnesota.
March 24, 1972.
Dwight Wickwire Kelsey, pro se.
Warren Spannaus, Atty. Gen., St. Paul, George M. Scott, County Atty., David G. Roston and Henry McCarr, Jr., Minneapolis, for respondent.
Considered by KNUTSON, C. J., and MURPHY, OTIS, and PETERSON, JJ.

OPINION
PER CURIAM.
Defendant appeals from a conviction for attempted murder in the first degree. The handwritten brief which he has presented was prepared without the assistance of counsel. In essence, it raises three issues, none of which is justiciable in this court. First, that the transcript is inaccurate; second, that the testimony against him disclosed in the transcript is untruthful; and, third, that unspecified exculpatory evidence was suppressed.
We have scrutinized the transcript and find no grounds for reversal. There was persuasive testimony by competent witnesses, including the victim, that on December 2, 1970, defendant was in the victim's apartment when, as he admits, he became involved in a violent argument with her. They exchanged blows. A neighbor heard screams and met defendant as he came out of the victim's apartment, at which time defendant said, "Now you can call the police."
When the victim was found, she had been stabbed and was suffering from multiple *288 wounds. She testified that defendant had threatened to strangle her, that he attacked her, and although she saw no weapon, she knew that defendant customarily carried a sharp, green pocketknife. Defendant took the stand, and the jury had the benefit of his version in which he denied the stabbing, but rejected it. Defendant was accorded a fair trial and we find no grounds for reversal.
Affirmed.